       Case 2:19-cv-02019-KJM-JDP Document 163 Filed 09/03/21 Page 1 of 3

 1   Trenton H. Norris (CA Bar No. 164781)
     S. Zachary Fayne (CA Bar No. 307288)
 2   David M. Barnes (CA Bar No. 318547)
 3   ARNOLD & PORTER KAYE SCHOLER LLP
     Three Embarcadero Center, 10th Floor
 4   San Francisco, CA 94111-4024
     Telephone:     415.471.3100
 5   trent.norris@arnoldporter.com
 6

 7
                              UNITED STATES DISTRICT COURT
 8
                            EASTERN DISTRICT OF CALIFORNIA
 9
     CALIFORNIA CHAMBER OF
10   COMMERCE,
                                             Civil Action No. 2:19-cv-02019-KJM-EFB
11                     Plaintiff,
                                             DECLARATION OF HEATHER
12         v.                                WALLACE IN RESPONSE TO
                                             INTERVENER COUNCIL FOR
13   XAVIER BECERRA, IN HIS OFFICIAL         EDUCATION AND RESEARCH ON
     CAPACITY AS ATTORNEY GENERAL            TOXICS’ MOTION TO DISQUALIFY
14   OF THE STATE OF CALIFORNIA,             THE HON. KIMBERLY J. MUELLER
15                     Defendant.
16

17

18

19

20

21

22

23

24

25

26
27

28


                               DECLARATION OF HEATHER WALLACE
        Case 2:19-cv-02019-KJM-JDP Document 163 Filed 09/03/21 Page 2 of 3

 1                               DECLARATION OF HEATHER WALLACE

 2             I, Heather Wallace, declare as follows in response to the motion of Intervener Council for

 3   Education and Research on Toxics to disqualify the Hon. Kimberly J. Mueller in the above-captioned

 4   action:

 5             1.     I am Associate General Counsel for the California Chamber of Commerce

 6   (“CalChamber”). I have held this position since 2011.

 7             2.     CalChamber is a nonprofit business association with over 13,000 members, both

 8   individual and corporate. CalChamber’s members include several of the largest businesses in

 9   California. Seventy-five percent of its members, however, are small businesses with 100 or fewer

10   employees. CalChamber’s members employ millions of Californians. CalChamber represents

11   virtually every economic interest in the State of California. CalChamber acts on behalf of the

12   California business community to improve the state’s economic and employment climate by

13   representing business on a broad range of legislative, regulatory, and legal issues.

14             3.     All litigation decisions in this action—from the decision to pursue this litigation in

15   2019 to decisions about litigation strategy and conduct throughout the pendency of this action—have

16   been made by CalChamber. Specifically, these decisions have been and continue to be made by the

17   Executive Team of CalChamber, in consultation with our inside and outside counsel.

18             4.     The Court requested that CalChamber search its membership records for organizations

19   and individuals with the name Vann or similar names. CalChamber does not disclose or otherwise

20   make public the names of its members without their consent or unless the member has itself publicly

21   confirmed its membership. This policy is not an issue with respect to the Court’s request because the

22   Vann family (and businesses that, based on an internet search, appear to be part of the Vann family

23   businesses) are not CalChamber members. Specifically, CalChamber searched for Vann Family;

24   Vann Family Orchards; Vann Brothers Farming; Garnett Vann; William or Bill Vann; and Yolo

25   Hulling & Shelling. These searches found no record of any of these individuals or entities ever

26   having been members of CalChamber.
27             5.     California has many local chambers of commerce. Each is its own separate

28   organization with a separate board of directors, budget, and governance structure. These local

                                                     -1-
                                       DECLARATION OF HEATHER WALLACE
Case 2:19-cv-02019-KJM-JDP Document 163 Filed 09/03/21 Page 3 of 3
